DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance as applicant claims the device of claim 1; the method of claims 5 and 6.
A search of the prior art did not show the claimed invention. The closest prior art as exemplified by Matsunaga (US 2010/0117999) teaches an organic EL element containing a cathode and an anode on a substrate, and further has one or more organic compound layers, including an organic luminescent layer (paragraph 101). The organic EL element is included in a display which also contains a resistive layer (paragraph 19) containing oxides semiconductors (paragraph 22) composed of at least one selected from the group consisting of oxides of In, Ga, and Zn, or a composite oxide thereof (paragraph 25).
While the resistive layer of Matsunaga encompasses zinc oxide and gallium oxide, there is no teaching, suggestion or guidance rendering it obvious to have selected the specific mixture or target range for the level of resistance in the resistive layer as required by independent claims 1, 5 and 6. 
Claims 1-7 allowed.


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D CLARK whose telephone number is (571)270-7087.  The examiner can normally be reached on 8AM-4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/GREGORY D CLARK/Primary Examiner, Art Unit 1786